DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 13-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0034971) in view Sunkavalli et al. (US 20190347526).
Regarding claims 1, 14 and 19, Xu discloses a computer-implemented method and computer program product for image classification, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations (paragraph 87, lines 1-7:  “The computer-readable medium can include any electronic, optical, magnetic, or other storage device capable of providing a processor with computer-readable instructions or other program code.”) comprising: 
extracting an image feature map of an input image (paragraph 75, lines 6-8: “an encoder neural network (such as encoder subnetwork 421 described in regards to FIG. 4) extracts an image feature map”); and
masking the image feature map by using a mask image (paragraph 55, lines 1-2: “the encoder subnetwork 421 is capable of generating an image feature map 422, based on the mask 407”).
Xu fails to disclose classifying the input image by inputting the masked image feature map into a neural network.
 However, in analogous art, Sunkavalli discloses classifying an input image by inputting a masked image feature map into neural network (paragraph 161, lines 1-5: “the neural network material classifier 708 can analyze the received digital images and/or the feature maps generated by the neural network encoder 704 to generate a material classification vector.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus in Xu by incorporating this feature in Sunkavalli for the purpose of achieving a more accurate extraction of complex properties.
Regarding claims 2, 15 and 20, Xu discloses that the neural network includes at least one classification layer, and wherein extracting the image feature map includes inputting the input image into a second neural network that includes at least one image feature extracting layer (paragraph 75, lines 6-8: “an encoder neural network (such as encoder subnetwork 421 described in regards to FIG. 4) extracts an image feature map”).
Regarding claim 3, Xu discloses that the at least one image feature extracting layer includes at least one of a convolution layer or a max pooling layer (paragraph 38, lines 6-7: “the convolutional LSTM subnetwork 223 generates a difference feature map 225 indicating an additional location of the object”).
Regarding claim 4, Sunkavalli discloses that each classification layer of the at least one classification layer is a full-connection layer (paragraph 56, lines 11-18).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus in Xu and Sunkavalli by incorporating this feature in Sunkavalli for the purpose of more accurately identifying the image.
Regarding claim 6, Xu discloses that the third neural network includes at least one of a convolution layer or a max pooling layer (paragraph 38, lines 6-7).
Regarding claims 7 and 21, Xu discloses receiving a training input image and a training mask image; and training the third neural network based on the training input image and the training mask image (paragraph 81, lines 1-4).
Regarding claim 8, Xu discloses that the extracting includes extracting two or more image feature maps (paragraph 75, lines 6-8), and wherein the masking includes masking each of the two or more image feature maps by using the mask image (paragraph 68, lines 1-3).
Regarding claim 9, Xu discloses receiving a training input image and a training classification; generating a training mask image that extracts a target area from the training input image; and training the first neural network and the second neural network based on the training input image, the training classification, and the training mask image (paragraph 75, lines 6-8 and paragraph 81, lines 1-6).
Regarding claims 13 and 18, Xu discloses that the input image is an X-ray image of an organ, and the generating the mask image includes extracting an image area corresponding to the organ from the input image (paragraph 55, lines 1-6).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0034971) in view of Sunkavalli et al. (US 20190347526) and Nagato et al. (US 2018/0144249).
Regarding claims 5 and 16, the combination of Xu and Sunkavalli fails to disclose generating the mask image by using a third neural network.
However, in an analogous art, Nagato discloses generating the mask image by using a third neural network (learning data 151) (paragraph 114, lines 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus in Xu and Sunkavalli by incorporating this feature in Nagato for the purpose of freeing the other neural networks to perform other actions.

Claims 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0034971) in view of Sunkavalli et al. (US 20190347526) and Myers et al. (US 2017/0270374).
Regarding claims 10-12 and 17, the combination of Xu and Sunkavalli fails to disclose generating a saliency map that shows an area of an input image that affects the classification of the input image, overlaying the saliency map on the input image to obtain a display image, wherein the overlaying includes overlaying a contour of the saliency map on the input image to obtain the display image.
However, in an analogous art, Myers discloses generating a saliency map that shows an area of an input image that affects the classification of the input image (paragraph 44, lines 1-6:  “a pedestrian-detection neural network 64 may classify the image data 60 for each sub-region 52a, 52b identified by the saliency-map neural network 62”), overlaying the saliency map on the input image to obtain a display image, wherein the overlaying includes overlaying a contour of the saliency map on the input image to obtain the display image (paragraph 41, lines 1-3:  “a pedestrian component 20 may generate a modified image by overlaying or combining a saliency map 54 with a corresponding image 50”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus in Xu and Sunkavalli by incorporating these features in Myers for the purpose of more easily identifying the object in the input image.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-12 of U.S. Patent No. 10,936,912. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claims 1, 14 and 19 are broader in scope and thus encompasses the subject of conflicting patent claim 1.  Instant claims 2, 15 and 20 incorporate the limitations of conflicting patent claim 1.  Instant claims 3-13, 16-18 and 21 correspond to conflicting patent claims 2, 3 and 5-12.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646